Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Regency on the Lake (CCN: 23-5621), ) Date: March 20, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-07-566
) Decision No. CR1760
Centers for Medicare & Medicaid )
Services. )
)
DECISION

Petitioner, Regency on the Lake (Petitioner or facility), is a long-term care facility,
located in Fort Gratiot, Michigan, that was initially certified to participate in the Medicare
program as a provider of services on the day it passed its federal Life Safety Code (LSC)
survey — January 18, 2007. Petitioner nevertheless challenges the Centers for Medicare &
Medicaid Services’ (CMS’s) determination as to that effective date, and contends that its
participation should have started on December 15, 2006.

CMS asks for summary affirmance, which Petitioner opposes.’ Because I find that the
facility could not participate in the Medicare program until it underwent and passed a
federal LSC survey, I grant CMS’s motion and conclude that the facility’s effective date
of participation in the Medicare program is January 18, 2007.

' CMS has submitted 21 proposed exhibits, identified as CMS Ex. 1 — CMS Ex.
21. Petitioner has submitted 16 proposed exhibits which we have identified as P. Ex. 1 —
P. Ex. 16. Although, in its brief, Petitioner incorrectly refers to its exhibits as “Resp.
Exs.,” the documents themselves are correctly marked.
2

Discussion

CMS is entitled to summary judgment because, as a matter
of law, the facility could not be certified any earlier than the
date it passed the federal LSC survey.”

Summary judgment is appropriate here because this case turns on a question of law and
presents no genuine dispute as to any material fact. Anderson v. Liberty Lobby, 477 U.S.
242, 247-48 (1986); Livingston Care Ctr. v. U.S. Dep’t of Health & Human Servs., 388
F.3d 168, 172-173 (6" Cir. 2004).

To participate in the Medicare program, a facility must enter into an agreement with the
Secretary of Health and Human Services, and must meet certain statutory and regulatory
requirements. Social Security Act (Act) §§ 1864, 1866; 42 C.F.R. § 488.20. As a general
tule, the facility must be surveyed by CMS ora state survey agency to determine its
compliance with program requirements. The survey and certification process and
procedures for facilities seeking to participate in the Medicare program are set out in the
Act at section 1819(g) and are further defined in the regulations at 42 C.F.R. § Part 488,
subparts A and E, as well as the State Operations Manual (SOM) issued by CMS. See
Forest Glen Skilled Nursing & Rehab. Ctr., DAB No. 1887, at 2 (2003).

Among other requirements, the facility must meet the provisions of the Life Safety Code
(LSC) of the National Fire Protection Association applicable to nursing homes. Act §
1819(d)(2)(B); 42 C.F.R. § 483.70(a). There are limited exceptions to this requirement.
The Secretary has the authority to waive specific provisions of the LSC if their rigid
applications “would result in unreasonable hardship upon a facility, but only if such
waiver would not adversely affect the health and safety of residents or personnel,” or, if
the Secretary finds that state codes adequately protect residents and personnel, the
provisions of the federal code shall not apply. Act § 1819(d)(2)(B)(i) and (ii); see also 42
C.F.R. § 483.70(a)(2) and (3). As discussed below, neither exception applies here.

State agencies survey facilities to determine their compliance with federal requirements,
and make recommendations to CMS, which makes the final certification determination.
42 C.F.R. § 488.330; see also 42 C.F.R. § 489.10(d). Where all federal requirements are
met on the date of the survey, the facility’s provider agreement “is effective on the date
the survey (including Life Safety Code survey, if applicable) is completed... .”° 42

> I make this one finding of fact/conclusion of law.

* The separate reference to the LSC reflects the fact that the LSC survey may be
conducted separately from the rest of the survey, as occurred here. Oak Lawn Endoscopy,
(continued...)
3

C.F.R. § 489.13(b). The state survey agency’s decision as to when to conduct an initial
survey of a prospective provider is not subject to appeal. 42 C.F.R. § 498.3(d)(15).

CMS also requires that a facility be

in operation and providing services to patients when
surveyed. This means that at the time of survey, the institution
must have opened its doors to admissions, be furnishing all
services necessary to meet the applicable provider...
definition, and demonstrate the operational capability of all
facets of its operations. To be considered “fully operational,”
initial applicants must be serving a sufficient number of
patients so that compliance with all requirements can be
determined.

CMS Ex. 21, at 20 (SOM § 2008A).

In this case, Petitioner applied to be a provider of services under the Medicare program in
April 2006. On October 24, 2006, the state fire safety inspector visited the facility,
conducted a state fire safety inspection, and found the facility in compliance with state
fire safety code requirements. CMS Ex. 20, at 2 (Connell Decl. § 3). On November 17,
2006, the state agency conducted its initial state licensure survey and found the facility to
be in compliance with the remaining state licensure requirements. After the facility
obtained its state license, the state licensing officer gave it permission to admit five to six
residents so that it could become “fully operational.” CMS Ex. 6; CMS Ex. 18, at 3
(Turner Decl. § 14). CMS has instructed state agencies to conduct the required federal
surveys within 90 calendar days of the date that the facility notifies the agency that it is
fully operational, “if possible.” CMS Ex. 21, at 20 (SOM § 2008A).

Here, the state agency completed the Initial Medicare/Medicaid Certification Survey on
December 15, 2006, well within the 90 days recommended by CMS. It found the facility
in compliance with applicable federal health requirements and forwarded its findings to
CMS for review and final approval. CMS Ex. 1; CMS Ex. 5, at 2; CMS Ex. 7; CMS Ex.
18, at 2 (Turner Decl. §§ 5-6); P. Ex. 5.

Then, on January 18, 2007 (still well within the recommended 90 days), the state fire
inspector returned to conduct the facility’s initial federal LSC survey. After the survey,
the state found the facility in substantial compliance with the applicable federal LSC

4(...continued)
DAB No. 1952, at 4n.1 (2004).
4

requirements and forwarded its recommendation to CMS. CMS Ex. 20, at 2-3 (Connell
Decl. f§ 7-10); CMS Ex. 18, at 2 (Turner Decl. | 7); CMS Ex. 2. By letter dated
February 6, 2007, CMS notified Petitioner that its request to participate in the Medicare
program was accepted and that its effective date of participation was January 18, 2007.
CMS Ex. 9, at 1.

Thus, Petitioner seems to fall easily within the ambit of 42 C.F.R. § 489.13(b) and may
not be certified any earlier than the date of the LSC survey. See Cmty. Hosp. of Long
Beach, CR1118, at 3-4 (2003), aff'd DAB 1938 (2004). The facility does not fall within
any exception to that provision. Petitioner has not argued that the Secretary has allowed
application of the state code in place of the federal LSC. Indeed, it seems that the State of
Michigan has asked for that substitution, but its request is pending. CMS Ex. 20, at 3
(Connell Decl. § 13). With respect to waiving specific provisions of the federal LSC,
CMS was not asked to do so here, and, in any event, that waiver is not a waiver of the
requirement for the survey itself. Forest Glen at 11, 19 (“ [P]ermitting a determination of
‘substantial compliance’ outside the context of completion of on-site surveys to identify
any deficiencies would jeopardize beneficiary health and safety, undercut the survey and
certification process, and place an untenable burden on CMS and the appeals process.”).

Petitioner nevertheless argues that it is entitled to the earlier certification because 1) state
employees misled it into admitting additional residents following the December 18
federal health survey;* and 2) the October 24, 2006 state fire safety inspection satisfied
the requirements of the federal LSC.

First, Petitioner’s purported reliance on the statements of state employees was misplaced.
According to Petitioner, at the time of the October 2006 state fire inspection survey, the
facility administrator asked the fire inspector, Brent Connell, “if we were ‘ready to go’
and he responded in the affirmative.” P. Ex. 10 (Leverenz Decl. ¥ 3). Petitioner also
claims that in a December 18, 2006 conversation, the facility’s licensing officer, Alice
Turner, said “ that the facility was free to admit residents.” P. Ex. 10 (Leverenz Decl. §
9). Finally, Petitioner points to a state document, issued December 19, 2006, by the
Division of Nursing Home Monitoring, titled “Notice of Licensure/Certification Action.”
The document says that the facility’s licensure and certification survey was December 15,
2006, and checks the box that says the “State Survey agency certifies/recertifies
compliance with Medicare/Medicaid program requirements.” P. Ex. 5.

* On December 15, 2006, the facility had admitted six residents, none Medicare
recipients. CMS Ex. 1, at 1. As of January 18, 2007, the facility had admitted 28
residents, although the record is silent as to their Medicare status. CMS Ex. 2; CMS Ex.
20, at 2 (Connell Decl. § 9).
5

I do not see anything particularly misleading about any of these communications. The
alleged conversations were ambiguous, at best. The phrase “good to go,” for example,
has a wide variety of interpretations in this context, and Administrator Leverenz
obviously understood that it did not mean — in October — that the facility was then
qualified for Medicare certification. Permission to admit residents (originally granted in
November) does not mean that the facility was Medicare-eligible. The state’s notice
reflected the state’s findings and recommendations to CMS, not any final agency
determination. In this regard, Petitioner’s reliance on the statements of state employees
seems particularly unreasonable because the facility knew, or should have known, that
neither a state agency nor its employees are empowered to find a facility eligible to
participate in the Medicare program. Only the Secretary (for whom CMS acts) has the
final authority to make that determination. 42 C.F.R. § 488.18(c).

But even if the communications were misleading, that would not justify my ignoring the
regulations. The facility is charged with knowing the Medicare participation
requirements, including the requirement that it pass a federal LSC survey before it can be
certified. Those who seek public funds must

act with scrupulous regard for the requirements of [the] law. .
. . [T]hose who deal with the Government are expected to
know the law and may not rely on the conduct of Government
agents contrary to [the] law.

Heckler v. Cmty. Health Srvs. of Crawford County, 467 U.S. 51, 63 (1984). The
Departmental Appeals Board recently relied on the language of Heckler to reiterate that,
where a party has knowledge of the truth, or

had the means by which with reasonable diligence he could
acquire the knowledge so that it would be negligence on his
part to remain ignorant by not using those means, he cannot
claim to have been misled by relying on the representation or
concealment.

Wade Pediatrics, DAB No. 2153, at 24-25 (2008) (citing 467 U.S. 51 at 61 n.10). Where,
as here, the statute and regulation unambiguously set forth requirements for beginning
Medicare participation, I have no authority to waive those requirements based on any
theory of estoppel. Everett Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997).

* The Supreme Court has expressed particular skepticism at a Medicare
participant’s reliance on oral advice. Heckler v. Cmty. Health Srvs. of Crawford County,
467 U.S. 51 (1984).
6

With respect to Petitioner’s assertion that the state licensure survey may substitute for the
federal survey, Petitioner does not claim that CMS exempted the state from enforcing
federal LSC requirements based on the adequacy of the state requirements. See 42 C.F.R.
§ 483.70(a)(3); CMS Ex. 20, at 3 (Connell Decl. 413). And I have no authority to exempt
Petitioner from those survey requirements based on any state licensure result. While the
content of the surveys undoubtedly overlap somewhat, as a matter of law, they are not
equivalent. See Cmty. Hosp. of Long Beach, CR1118, at 5 (2003), aff'd DAB 1938
(2004) (“[a] state agency’s survey for state licensing is not determinative of, or equal to, a
survey to certify a provider for Medicare participation.”).

Moreover, here the October survey predated admission of any residents. As part of the
federal LSC survey, Inspector Connell reviewed the adequacy of the facility’s fire drill
plans and the actual fire drills conducted. CMS Ex. 20, at 2 (Connell Decl. { 8); see also
CMS Ex. 21, at 20 (SOM § 2008A) (Prior to the federal survey, the facility must be “fully
operational,” i.e., it must be serving a sufficient number of patients so that compliance
with all requirements can be determined.).

Conclusion

For all of the reasons discussed above, I find that CMS correctly certified Petitioner for
Medicare participation on the date its federal LSC survey was completed — January 18,
2007.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

